Citation Nr: 0605423	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased (compensable) initial 
evaluation for service-connected rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945, including service in an armored field artillery 
battalion and an infantry regiment.  This matter initially 
came to the Board of Veterans' Appeals (Board) on appeal from 
a February 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied claims of entitlement to service 
connection for tinnitus, bilateral hearing loss, a 
dermatology problem, and rhinitis.  The Board Remanded the 
claims of entitlement to service connection for tinnitus, 
bilateral hearing loss, and a skin disorder in November 2003.  

By a rating decision issued in May 2004, the RO granted 
service connection for rhinitis, effectuating service 
connection granted in the Board's November 2003 decision, and 
the RO assigned a noncompensable evaluation for that 
disability.  The veteran disagreed with the assigned initial 
evaluation.  No statement of the case (SOC) has been issued.  
The veteran is entitled to an SOC addressing the claim for an 
increased (compensable) initial evaluation for rhinitis.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's case has been advanced on the docket in 
accordance with 38 C.F.R. § 20.900(c) (2005) based on the 
veteran's age.

The claim for service connection for a skin disorder and for 
an increased (compensable) evaluation for rhinitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The VA examiner who conducted the April 2005 VA examination 
concluded that it was at least as likely as not that the 
veteran's current hearing loss and tinnitus were 
etiologically related to his military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310, 4.85 (2005).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he first manifested hearing loss 
and tinnitus in service.

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 

The claims of entitlement to service connection addressed in 
this decision have been granted.  Because the claims have 
been decided in the veteran's favor, further discussion of 
VA's actions in compliance with the VCAA is not required, as 
no outcome which is more favorable to the veteran could be 
obtained by remanding any claim for further action to comply 
with the VCAA.



Claims for service connection for hearing loss and tinnitus

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection for certain 
chronic diseases, including sensorineural hearing loss, will 
be presumed if manifest to a compensable degree within a year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.



Facts and analysis

The veteran's service medical records reveal that his hearing 
acuity, examined by whisper test, was 15/15 on induction, 
bilaterally.  Then, in April 1944, a 12/15 hearing acuity was 
recorded for the veteran's left ear, at the time of treatment 
for a puncture of the left eardrum.  The veteran's separation 
examination, apparently conducted in December 1945, discloses 
that the veteran's hearing was 15/15, using the whispered 
voice test.

The veteran was afforded VA examination in 1981, but he did 
not report hearing loss at that time, and no examination of 
hearing acuity was conducted.  There is no post-service 
clinical evidence showing that the veteran sought medical 
treatment or evaluation for a hearing disorder prior to 
December 2000.  By a statement submitted in December 2000, 
the veteran stated that he had experienced daily bilateral 
ringing in the ears since his combat experience.  

A September 2001 VA examination revealed that the veteran 
used hearing aids, but no clinical evidence regarding 
examinations for hearing aids was sought.

On VA examination conducted in October 2001, the veteran 
reported that symptoms of tinnitus had been present since 
1945.  The veteran's 4-tone average hearing loss was 56.25 
decibels (dB) in the right ear and 68.75 dB in the left ear.  
The examiner concluded that, although the veteran was exposed 
to combat noise in service, that exposure was limited to 
about four months.  The examiner noted that the veteran had 
post-service recreational noise exposure.  The examiner 
concluded that there was no clear indication whether or not 
the veteran's hearing loss and tinnitus were or were not 
related to his service.  The examiner concluded that it was 
not as likely as not that the veteran's hearing loss and 
tinnitus were related to his service.

On VA examination conducted in April 2005, the examiner 
recited essentially the same facts as noted at the time of 
the September 2001 and October 2001 VA 


examinations.  The examiner noted that the veteran obtained 
hearing aids through VA in December 2000.  Speech recognition 
scores on the Maryland CNC test were 36 percent in the right 
ear and 50 percent in the left ear.  The examiner concluded 
that it was "as least likely as not" that the veteran's 
hearing loss and tinnitus were related to his military 
service.

The veteran's hearing thresholds, together with his speech 
recognition scores, meet the criteria for hearing loss, as 
defined for VA purposes.  38 C.F.R. § 3.385.

There is no evidence that the veteran sought treatment for 
hearing loss or tinnitus until more than 50 years had elapsed 
following his military service.  The fact that he did not 
seek medical evaluation for such a lengthy period following 
his service is somewhat unfavorable to his claims.  However, 
the VA clinical records of the veteran's earliest post-
service treatment for hearing loss are not associated with 
the claims file.  It is not clear whether these records would 
be favorable or unfavorable to the veteran's claims.  Since 
VA had the opportunity to associate its own clinical records 
with the claims file, but did not do so, the Board may not 
assume that the records would be unfavorable to the claims.

There is no evidence which contradicts the veteran's 
statements during the pendency of this claim that he began 
experiencing tinnitus in service and that tinnitus has been 
chronically and continuously present since his service.  

One VA examiner concluded that it was not as likely as not 
that the veteran's hearing loss and tinnitus were related to 
his service.  The other VA examiner reached the opposite 
conclusion.  The evidence is in equipoise.  When the clinical 
and other evidence is in equipoise, reasonable doubt must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  

Resolving reasonable doubt in the veteran's favor, as 
directed by statute, service connection is warranted for 
hearing loss and for tinnitus.  




ORDER

The appeal for service connection for bilateral hearing loss 
is granted.

The appeal for service connection for tinnitus is granted.


REMAND

The Board, in its November 2003 Remand, directed that the 
veteran be afforded the opportunity to clarify the nature of 
the skin disorder for which he was seeking service 
connection.  In a letter sent in July 2004, the AMC advised 
the veteran to identify the skin disability for which he was 
seeking service connection.  In a statement dated in July 
2004 and submitted prior to issuance of the July 2004 letter 
from the AMC, the veteran stated he wanted an informal 
conference "to further my claim."  

The record does not show that the veteran's July 2004 
statement was acknowledged, that he was afforded the 
opportunity for an informal conference, or that he withdrew 
that request.  The veteran should be afforded the requested 
informal conference.  He should again be advised, in writing, 
that he must identify the skin disorder for which he seeks 
service connection, and that letter should be issued prior to 
the date of the requested informal conference.  If the 
veteran does not identify the skin disorder during that 
conference, a letter so advising him should be issued prior 
to the issuance of any supplemental statement of the case.  

The AMC/RO should determine which VA facilities have treated 
the veteran from the date of the August 1999 claim underlying 
this appeal, and records must be obtained from each treating 
VA facility during the relevant period, regardless of whether 
the veteran provides information specifically identifying the 
VA facilities.  

The veteran is entitled to an SOC addressing his appeal for 
an initial (compensable) evaluation for rhinitis.  The 
veteran has stated that he is receiving VA treatment for 
rhinitis.  Before issuing an SOC, the AMC (or RO) should 
obtain VA clinical records from August 1999 to the present.  
The SOC should include discussion of those records, and, if 
VA examination is required to determine the severity of the 
residuals of rhinitis, such examination should be conducted.

Accordingly, the case is REMANDED for the following:

1.  While the claim is in Remand status, 
the AMC should obtain the veteran's VA 
clinical records from each treating VA 
facility from August 1999 to the present, 
and should afford the veteran an 
opportunity to submit or identify any 
relevant private clinical records.  
Copies of any identified private clinical 
records should be obtained.

2.  The AMC (or RO) should schedule the 
veteran for the requested informal 
conference.  All notices to the veteran 
and any and all responses from the 
veteran, whether written or verbal, must 
be documented in the claims file.  

3.  The veteran should be provided an SOC 
with respect to his disagreement with 
assignment of an initial noncompensable 
evaluation for rhinitis.  This SOC should 
include discussion of the VA treatment 
records related to rhinitis.  This SOC 
must include notice which complies with 
the VCAA, and the veteran must be advised 
that, if he wishes to appeal the 
determination addressed in the SOC to the 
Board, he must submit a substantive 
appeal.  The SOC should specifically 
advise the veteran as to when his right 
to perfect an appeal as to the evaluation 
assigned for rhinitis will expire.  

4.  After the veteran is afforded the 
informal conference he requested in July 
2004, if the veteran identifies the skin 
disorder for which he seeks service 
connection, the AMC should conduct all 
appropriate development and conduct any 
other actions necessary.  

5.  After all above actions and 
development have been conducted, the AMC 
(or RO) should review and readjudicate 
any claim pending on appeal.  If any 
determination remains adverse to the 
veteran, an SOC or supplemental statement 
of the case should be issued.  
Thereafter, the case should be returned 
to the Board, if in order.  

Neither claim should be returned to the 
Board until the claims file includes 
documentation that the veteran was 
afforded the opportunity to participate 
in an informal conference, and until the 
claims file includes specific 
documentation that the clinical records 
for the veteran from August 1999 were 
requested from each VA facility at which 
the veteran obtained treatment.  If no VA 
clinical records for that period are 
available, specific documentation 
establishing that fact must be associated 
with the claims file. 

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


